USCA11 Case: 19-13632    Date Filed: 05/25/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13632
                       ________________________

                 D.C. Docket No. 1:99-cr-00125-KMM-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ARTHUR PLESS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 25, 2021)

Before JILL PRYOR, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13632       Date Filed: 05/25/2021    Page: 2 of 9



      Arthur Pless, a federal prisoner, appeals the district court’s denial of his

motion for a sentence reduction under § 404(b) of the First Step Act. After careful

consideration, we affirm.

                                          I.

      In 1999, a federal grand jury charged Pless with conspiring to possess with

intent to distribute more than five kilograms of powder cocaine and more than 50

grams of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 2);

distributing more than 50 grams of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (Count 15); and conspiring to use and carry a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(o) (Count 16).

Pless proceeded to trial, and the jury returned a general verdict convicting him on

these three counts. The district court sentenced Pless to concurrent terms of life

imprisonment on Counts 2 and 15, and 240 months’ imprisonment on Count 16.

On direct appeal, we affirmed Pless’s convictions and sentences. See United States

v. Baker, 432 F.3d 1189 (2005).

      In 2010, Congress passed the Fair Sentencing Act to address disparities in

sentences between offenses involving crack cocaine and those involving powder

cocaine. See Pub. L. No. 111-220, 124 Stat. 2372 (2010); see also Kimbrough v.

United States, 552 U.S. 85, 97–100 (2007) (providing background on disparity).

The Fair Sentencing Act increased the quantity of crack cocaine necessary to


                                          2
          USCA11 Case: 19-13632        Date Filed: 05/25/2021    Page: 3 of 9



trigger the highest statutory penalties from 50 grams to 280 grams and the

intermediate statutory penalties from five grams to 28 grams. See Fair Sentencing

Act § 2; 21 U.S.C § 841(b)(1)(A)(iii), (B)(iii). The Fair Sentencing Act’s reduced

penalties applied only to defendants who were sentenced on or after its effective

date. Dorsey v. United States, 567 U.S. 260, 264 (2012).

      Congress subsequently passed the First Step Act of 2018, Pub. L. No. 115-

391 § 404, 132 Stat. 5194, 5222 (2018). Among other things, the First Step Act

gives district courts the discretion “to apply retroactively the reduced statutory

penalties for crack-cocaine offenses in the Fair Sentencing Act of 2010 to movants

sentenced before those penalties became effective.” United States v. Jones,

962 F.3d 1290, 1293 (11th Cir. 2020).

      After the First Step Act went into effect, Pless, proceeding pro se, moved for

a sentence reduction under the Act. The government opposed Pless’s motion. It

argued both that he was ineligible for a sentence reduction under the First Step Act

and that, even if he were eligible, the court should decline to exercise its discretion

to reduce his sentences. Pless did not file a reply.

      The district court denied the motion. First, the court concluded that Pless

was not eligible for a sentence reduction under the First Step Act. Second, the

court ruled in the alternative that “even if the First Step Act did support a reduction

in [Pless’s] sentence, the Court would nonetheless decline to exercise its


                                           3
             USCA11 Case: 19-13632            Date Filed: 05/25/2021      Page: 4 of 9



discretion.” Doc. 1387 at 3 (emphasis in original).1 The district court explained

that it had weighed the 18 U.S.C. § 3553(a) factors,2 mentioning specifically “the

seriousness of the present offenses, the reprehensible nature of [Pless’s] conduct,

including the murders of six individuals in furtherance of the drug conspiracy at

issue, the need to promote the rule of law and provide adequate deterrence, and to

protect the public from further crimes.” Id. Pless, now represented by counsel,

appeals.

                                                  II.

       We review for an abuse of discretion a district court’s denial of an eligible

movant’s request for a reduced sentence under the First Step Act. Jones, 962 F.3d

at 1296. “A district court abuses its discretion if it applies an incorrect legal

standard, applies the law in an unreasonable or incorrect manner, follows improper

procedures in making a determination, or makes findings of fact that are clearly




       1
           “Doc.” numbers refer to the district court’s docket entries.
       2
          Section § 3553(a) states that a court should “impose a sentence sufficient, but not
greater than necessary” to reflect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, afford adequate deterrence to criminal conduct, protect
the public from further crimes of the defendant, and provide the defendant with needed
educational or vocational training. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court also
should consider: the nature and circumstances of the offense, the history and characteristics of
the defendant, the kinds of sentences available, the sentencing range established under the
Sentencing Guidelines, any pertinent policy statement issued by the Sentencing Commission, the
need to avoid unwarranted sentencing disparities, and the need to provide restitution to victims.
Id. § 3553(a)(1), (3)–(7).

                                                   4
            USCA11 Case: 19-13632      Date Filed: 05/25/2021    Page: 5 of 9



erroneous.” Diveroli v. United States, 803 F.3d 1258, 1262 (11th Cir. 2015)

(internal quotation marks omitted).

                                          III.

      District courts generally lack the authority to modify a term of imprisonment

once it has been imposed. See 18 U.S.C. § 3582(c). But the First Step Act permits

district courts to reduce some previously-imposed terms of imprisonment for

offenses involving crack cocaine. See First Step Act § 404. When a movant has a

“covered offense,” a district court has discretion to grant a sentence reduction and

shall impose a reduced sentence “as if sections 2 and 3 of the Fair Sentencing Act

of 2010 . . . were in effect at the time the covered offense was committed.” Id.

§ 404(b).

      In Jones, we addressed when the First Step Act authorizes a district court to

reduce a movant’s sentence. To be eligible for a sentence reduction, a movant

must have a “covered offense,” meaning he has to have been sentenced for a crack-

cocaine offense that triggered the higher penalties in § 841(b)(1)(A)(iii) or (B)(iii).

Jones, 962 F.3d at 1298. But even when a movant has a covered offense, a district

court is not necessarily authorized to reduce his sentence because the First Step Act

specifies that the district court must impose a reduced sentence “as if” the Fair

Sentencing Act had been in effect at the time the covered offense was committed.

Id. at 1303 (internal quotation marks omitted). When a movant’s sentence is


                                           5
            USCA11 Case: 19-13632      Date Filed: 05/25/2021    Page: 6 of 9



already equal to what his mandatory-minimum sentence would have been under

the Fair Sentencing Act, he is ineligible for a sentence reduction because his

“sentence would have necessarily remained the same had the Fair Sentencing Act

been in effect.” Id.

      That a district court is authorized to reduce a movant’s sentence does not

mean it must do so. Id. at 1304. A district court has “wide latitude to determine

whether and how to exercise [its] discretion in the [First Step Act] context.” Id. A

district court’s explanation for its decision whether to exercise its discretion need

not be “lengthy,” but the court “must adequately explain its sentencing decision to

allow for meaningful appellate review.” United States v. Stevens, No. 19-12858,

__ F.3d __, 2021 WL 1997011, at *7 (11th Cir. May 19, 2021). The decision must

demonstrate that the district court “considered the parties’ arguments” and had “a

reasoned basis for exercising its own legal decisionmaking authority.” Id.

(alteration adopted) (internal quotation marks omitted). When the “explanation is

inadequate in a particular case, we will send the case back to the district court for a

more complete explanation.” Id. (alterations adopted) (internal quotation marks

omitted).

      In this case, the district court denied Pless’s motion on two alternative

grounds: first, that he was ineligible for relief, and second, that “even if the First

Step Act did support a reduction in [Pless’s] sentence, the Court would nonetheless


                                           6
          USCA11 Case: 19-13632       Date Filed: 05/25/2021    Page: 7 of 9



decline to exercise its discretion.” Doc. 1387 at 3 (emphasis in original).

Assuming Pless is correct that the district court erred in finding him ineligible for a

sentence reduction, we nonetheless cannot say the court abused its discretion in

denying his motion.

      Pless argues that the district court abused its discretion in ruling on the

alternative ground because it failed to address—in sufficient detail to allow for

meaningful appellate review—why it was denying a sentence reduction. He says

that the district court’s explanation was insufficient because we cannot tell whether

the court considered all the § 3553(a) factors. But in deciding whether to exercise

its discretion to reduce a sentence under the First Step Act, “a district court may,

but is not required to, consider the § 3553(a) factors.” United States v. Potts, No.

19-12061, __ F.3d __, 2021 WL 1996881, at *3 (11th Cir. May 19, 2021).

      The relevant question for our purposes is whether the reasoning in the

district court’s decision was sufficient to allow meaningful appellate review. See

id. Here, we can discern from the district court’s decision that the court considered

the parties’ arguments and had a reasoned basis for declining to reduce Pless’s

sentences. Although the district court’s discussion of why it decided not to reduce

the sentences was relatively brief, the order reflects that the court considered the

parties’ arguments and rested its decision on the seriousness of the offense; the

nature and circumstances of the offense, which included the murders of six


                                           7
            USCA11 Case: 19-13632           Date Filed: 05/25/2021       Page: 8 of 9



individuals; the need to promote the rule of law; the need to provide adequate

deterrence; and the need to protect the public from further crimes of the defendant.

This explanation was sufficient to permit meaningful appellate review. See id.; see

also United States v. Eggersdorf, 126 F.3d 1318, 1322–23 (11th Cir. 1997)

(concluding that district court provided sufficient explanation for denying a

sentencing reduction based on a change to the Sentencing Guidelines when the

court stated that it had considered the government’s brief in opposition, which set

out and addressed the § 3553(a) factors).3

       Pless urges us to vacate the district court’s order for another reason as

well—that the court’s decision not to exercise its discretion may have been

influenced by its mistake of law regarding his eligibility for a sentence reduction.

But the district court’s order shows that the court accepted for purposes of its

alternative ruling that it had the authority to grant Pless’s motion. We are thus

“fully able to discern the district court’s two alternative bases” for denying a

sentence reduction and may affirm on the latter basis. Potts, 2021 WL 1996881, at

*4.


       3
          Pless argues that the “[district] court did not allow” him to raise any arguments about
the § 3553(a) factors or to address his “history and characteristics.” Appellant’s Br. at 33. But
we see no indication in the record that the district court prohibited Pless from addressing the
§ 3553(a) factors or any other considerations. This is not a case where the district court denied a
motion for a sentence reduction without giving the defendant any opportunity to be heard on the
motion. See United States v. Russell, 994 F.3d 1230, 1240 n.9 (11th Cir. 2021) (majority op.);
id. at 1242–43 (Branch., J, concurring).

                                                 8
           USCA11 Case: 19-13632         Date Filed: 05/25/2021      Page: 9 of 9



       Even assuming the district court erred in concluding that Pless was ineligible

for a sentence reduction under the First Step Act, we cannot say that the court

abused its discretion when it declined to reduce his sentences.4

       AFFIRMED.




       4
         Also pending before us is Pless’s Motion to Supplement the Appendix, which seeks to
add the transcript from his sentencing hearing to the appendix he filed with this Court. The
transcript is already part of the record on appeal, however. We deny the motion as moot.

                                              9